COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Harris County, Texas v. International Paper Co.

Appellate case number:    01-15-00354-CV

Trial court case number: 2011-76724

Trial court:              295th District Court of Harris County

        Appellant Harris County, Texas has filed a letter with the Court, informing the Court of
documents or volumes of the appellate record that are missing in this cause. Harris County has
requested that this Court not consider the record complete and that any deadlines based on the
filing of the Clerk’s Record and Reporter’s Record not begin to run until the appellate record is
complete. We grant this motion in part. We order Harris County to take all reasonable steps to
ensure that the appellate record is complete by September 9, 2015, and to file a status report with
this court on September 8 at noon reporting on the progress. See TEX. R. APP. P. 34.5(c),
34.6(d). Our May 14, 2015 Order will govern the briefing schedule once the appellate record is
complete.


       It is so ORDERED.

Judge’s signature: _/s/ Harvey Brown
                    Acting individually


Date: September 1, 2015